UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4840



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OMAR EDUARDO JACOBO-MENDOZA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-74)


Submitted:   May 4, 2005                   Decided:   June 13, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Clifton
T. Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Omar Eduardo Jacobo-Mendoza pled guilty to one count of

conspiracy to possess with the intent to distribute in excess of

five kilograms of a mixture and substance containing a detectable

amount of cocaine hydrochloride, in violation of 21 U.S.C. §§ 846

and 841(b)(1)(A) (2000).         Jacobo-Mendoza was sentenced to 120

months in prison.        On appeal, Jacobo-Mendoza claims that the

district court erred in denying his motion to suppress the fruits

of the search conducted at a room he rented because (1) the

affidavit submitted in support of the search warrant failed to

establish probable cause, and (2) in the absence of probable cause,

the officer’s reliance on the search warrant was not reasonable.

           This court reviews the district court’s factual findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.          Ornelas v. United States,

517 U.S. 690, 699 (1996); United States v. Perkins, 363 F.3d 317,

320 (4th Cir. 2004).     The Fourth Amendment requires that no search

warrant shall issue without probable cause. U.S. Const. amend. IV.

Probable cause means that when assessing the totality of the

circumstances, there is a “fair probability that contraband or

evidence of a crime will be found in a particular place.”            Illinois

v. Gates, 462 U.S. 213, 238 (1983).

           Even if the warrant is found to be defective, based on

the   absence   of   probable   cause,   the   evidence   obtained    from   a


                                   - 2 -
defective warrant may nevertheless be admitted under the good faith

exception to the exclusionary rule.      United States v. Leon, 468

U.S. 897, 922-23 (1984).    Evidence seized pursuant to a defective

warrant will not be suppressed unless:    (1) the affidavit contains

knowing or reckless falsity; (2) the magistrate acts as a rubber

stamp for the police; (3) the affidavit does not provide the

magistrate with a substantial basis for determining the existence

of probable cause; or (4) the warrant is so facially deficient that

an officer could not reasonably rely on it.   See id.; United States

v. Wilhelm, 80 F.3d 116, 121-22 (4th Cir. 1996); United States v.

Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995).

            Guided by these principles, we have thoroughly reviewed

the parties’ submissions and conclude that the district court did

not   err   in   denying   Jacobo-Mendoza’s   motion   to   suppress.

Accordingly, we affirm the judgment of the district court.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                             AFFIRMED




                                - 3 -